Case 20-41308          Doc 9     Filed 03/10/20 Entered 03/10/20 03:37:37                     Main Document
                                              Pg 1 of 28


                            UNITED STATES BANKRUPTCY COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

In re:                                                  )   Chapter 11
                                                        )
FORESIGHT ENERGY LP, et al.,                            )   Case No. 20-41308-659
                                                        )
                        Debtors.1                       )   (Joint Administration Requested)
                                                        )
                                                        )   Hearing Date: March 11, 2020
                                                        )   Hearing Time: 10:00 a.m. (Central Time)
                                                        )   Hearing Location: Courtroom 7 North

             DEBTORS’ MOTION FOR ENTRY OF INTERIM AND FINAL
          ORDERS (A) AUTHORIZING DEBTORS TO CONTINUE AND RENEW
          SURETY BOND PROGRAM AND (B) GRANTING RELATED RELIEF

                  Foresight Energy LP and its affiliated debtors and debtors in possession in the

above-captioned cases (collectively, the “Debtors”) respectfully state as follows in support of

this motion (this “Motion”):

                                              Relief Requested

                  1.      By this Motion, the Debtors seek entry of interim and final orders

(the “Proposed Orders”),2 pursuant to sections 105(a), 363, 364, and 503 of title 11 of the United

States Code (the “Bankruptcy Code”) and Rules 6003 and 6004 of the Federal Rules of

1
    The Debtors in these cases are each incorporated or organized in the state of Delaware, and along with the last
    four digits of each Debtor’s federal tax identification number (or SEC filing number if unavailable), are:
    Foresight Energy LP (8894); Foresight Energy GP LLC (8332); Foresight Energy LLC (7685); Foresight
    Energy Employee Services Corporation (7023); Foresight Energy Services LLC (6204); Foresight Receivables
    LLC (2250); Sugar Camp Energy, LLC (8049); Macoupin Energy LLC (9005); Williamson Energy, LLC
    (9143); Foresight Coal Sales LLC (8620); Tanner Energy LLC (0409); Sitran LLC (9962); Seneca Rebuild LLC
    (0958); Oeneus LLC (6007); Adena Resources, LLC (4649); Hillsboro Transport LLC (6881); American
    Century Transport LLC (SEC No. 5786); Akin Energy LLC (1648); American Century Mineral LLC (SEC
    No. 5788); Foresight Energy Finance Corporation (5321); Foresight Energy Labor LLC (4176); Viking Mining
    LLC (4981); M-Class Mining, LLC (5272); MaRyan Mining LLC (7085); Mach Mining, LLC (4826); Logan
    Mining LLC (2361); LD Labor Company LLC (8454); Coal Field Repair Services LLC (9179); Coal Field
    Construction Company LLC (5694); Hillsboro Energy LLC (1639); and Patton Mining LLC (7251). The
    address of the Debtors’ corporate headquarters is One Metropolitan Square, 211 North Broadway, Suite 2600,
    St. Louis, Missouri 63102.
2
    Copies of the Proposed Orders will be made available on the Debtors’ case information website at:
    http://cases.primeclerk.com/foresightenergy.



Doc#: US1:13281158v7
Case 20-41308          Doc 9   Filed 03/10/20 Entered 03/10/20 03:37:37          Main Document
                                            Pg 2 of 28


Bankruptcy Procedure (the “Bankruptcy Rules”), (a) authorizing the Debtors to maintain,

continue, and renew, in their sole discretion, their Surety Bond Program (as defined herein) and

to pay any obligations related thereto, including the provision of additional collateral in an

amount not to exceed $2 million, all in the ordinary course of business and consistent with past

practices in effect before the Petition Date and (b) granting related relief.

                                      Jurisdiction and Venue

                  2.     This Court has jurisdiction to consider this matter pursuant to 28 U.S.C.

§§ 157 and 1334 and Rule 9.01(B) of the Local Rules of the United States District Court for the

Eastern District of Missouri. Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409. This

matter is a core proceeding pursuant to 28 U.S.C. §157(b).

                  3.     The statutory and legal predicates for the relief requested herein are

sections 105(a), 363, 364, and 503 of the Bankruptcy Code and Bankruptcy Rules 6003 and

6004.

                                            Background

                  4.     On the date hereof (the “Petition Date”), each of the Debtors filed a

voluntary petition for relief under chapter 11 of the Bankruptcy Code. The Debtors are a leading

producer of thermal coal, with four mining complexes and nearly 2.1 billion tons of proven and

probable coal reserves strategically located near multiple rail and river transportation access

points in the Illinois Basin. The Debtors also own a barge-loading river terminal on the Ohio

River. From this strategic position, the Debtors sell their coal primarily to electric utility and

industrial companies located in the eastern half of the United States and across the international

market.




                                                  2
Doc#: US1:13281158v7
Case 20-41308          Doc 9     Filed 03/10/20 Entered 03/10/20 03:37:37                    Main Document
                                              Pg 3 of 28


                  5.     The Debtors continue to manage and operate their businesses as debtors in

possession under sections 1107 and 1108 of the Bankruptcy Code.                           Contemporaneously

herewith, the Debtors filed a motion requesting joint administration of these chapter 11 cases

pursuant to Bankruptcy Rule 1015(b). No trustee, examiner or official committee has been

appointed in these chapter 11 cases.

                  6.     Information regarding the Debtors’ businesses, their capital and debt

structure, the events leading to the filing of these cases, and the terms and structure of the

proposed restructuring transaction is set forth in the Declaration of Robert D. Moore, President

and Chief Executive Officer of Foresight Energy LP, in Support of Chapter 11 Petitions

(the “Moore Declaration”), the Declaration of Alan Boyko, Senior Managing Director of FTI

Consulting, Inc., in Support of Chapter 11 Petitions and First Day Relief (the “Boyko

Declaration”), and the declaration of Seth Herman in support of the Debtors’ motion for approval

of debtor-in-possession financing and use of cash collateral (the “Herman Declaration,” and

together with the Moore Declaration and Boyko Declaration, the “First Day Declarations”),3

each filed contemporaneously herewith.

                                  The Debtors’ Surety Bond Program

                  7.     In the ordinary course of their businesses, the Debtors are required,

pursuant to federal, state, and local law, to provide surety bonds (the “Surety Bonds,” and their

usage, the “Surety Bond Program”) to third parties, generally governmental authorities, to secure

the Debtors’ payment or performance of certain other obligations, including present and future

coal mine operations, coal transportation, mine reclamation and mine closure obligations, and

other performance commitments. Failure to provide, maintain, and timely renew or replace these
3
    The First Day Declarations are being filed in support of this Motion and are incorporated herein by reference.
    Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them in the First
    Day Declarations.


                                                        3
Doc#: US1:13281158v7
Case 20-41308           Doc 9      Filed 03/10/20 Entered 03/10/20 03:37:37                     Main Document
                                                Pg 4 of 28


surety bonds would jeopardize the Debtors’ ability to undertake their mining operations, which

are essential to the Debtors’ business operations, and may risk additional liability under

applicable law.        The beneficiaries of these surety bonds (the “Obligees”), their issuers

(the “Issuers”),4 their identification or policy numbers, and the total bond coverage amounts are

set forth on Exhibit A attached hereto and are incorporated herein by reference.5

A.       Surety Bonds

                  8.       The Surety Bonds issued on behalf of the Debtors are required to maintain

compliance with federal, state, and local law, rules, and regulations and are crucial to the

Debtors’ ability to conduct required ordinary course business operations such as mine operation,

closure, and reclamation efforts.             For instance, the federal Surface Mining Control and

Reclamation Act (the “SMCRA”), 30 U.S.C. § 1201 et seq., and other applicable state statutes

require the Debtors to post surety bonds to ensure funds are available to pay the Debtors’

reclamation, subsidence, and related obligations. Without posting such bonds, the relevant

government agency will not authorize or otherwise issue a permit allowing the Debtors to

conduct their mining operations on a particular property.                   Accordingly, without providing,

maintaining, or timely replacing the Surety Bonds, the Debtors cannot operate their businesses.6




4
     As of the Petition Date, all of the Surety Bonds (except for double-bonded obligations indicated herein) have
     been issued by Indemnity National Insurance Co. (“INIC”), as rewritten to INIC from Argonaut Insurance
     Company (“Argonaut”) as of December 10, 2019. There is a limited number of remaining Argonaut Surety
     Bonds that have not yet expired, which cover certain obligations already covered by new INIC Surety Bonds.
     For the avoidance of doubt, the Debtors request authority under this Motion with respect to these Argonaut
     Surety Bonds as well.
5
     The inadvertent omission of any particular Surety Bond on Exhibit A shall not operate to exclude such Surety
     Bond from the coverage of this Motion or the Court’s order entered in connection with this Motion.
6
     These Surety Bonds also include an appeals bond, which is included on the schedule of Surety Bonds in
     Exhibit A and, for the avoidance of doubt, is included within the Debtors’ Surety Bond Program as necessary
     for their ordinary course operations. In addition, this appeals bond is currently double-bonded, with the second
     bond still relating back to Argonaut. The Debtors are currently in the process of having this Argonaut appeals
     bond released by the appropriate court, and have included it in Exhibit A for the avoidance of doubt.


                                                          4
Doc#: US1:13281158v7
Case 20-41308           Doc 9   Filed 03/10/20 Entered 03/10/20 03:37:37         Main Document
                                             Pg 5 of 28


                  9.      As of the Petition Date, the Debtors had approximately $99.8 million in

outstanding Surety Bonds. None of these Surety Bonds are self-bonded, and many of the

Obligees generally discourage or have strict limitations on self-bonding. As such, it is unlikely

that the Obligees would accept forms of self-bonding as replacements for the Surety Bonds, and

the Debtors do not intend to engage in any form of self-bonding during these chapter 11 cases.

                  10.     The premiums for the Surety Bonds (the “Surety Bond Obligations”) are

determined annually and are paid by the Debtors at inception and quarterly thereafter. These

Surety Bond Obligations are generally paid to the Debtors’ Surety Broker (as defined herein),

who then remits the payments to the appropriate Issuers.             The Debtors currently pay

approximately $2.5 million in annual Surety Bond Obligations, with approximately $625,000 of

that amount becoming due and payable on a quarterly basis. The majority of the Debtors’ next

quarterly payment will become due and payable during the second week of March 2020.

                  11.     To provide the financial assurances necessary to continue their business

operations during these chapter 11 cases, the Debtors must maintain the existing Surety Bond

Program and may need additional bonding capacity not currently provided by the Surety Bond

Program. By this Motion, the Debtors request authority to continue their Surety Bond Program

in the ordinary course of business and consistent with past practices, and to pay any Surety Bond

Obligations in accordance therewith.

B.       Indemnity Agreements

                  12.     As is customary, the Debtors have entered into indemnity agreements with

the Issuers with respect to the Surety Bonds (collectively, the “Indemnity Agreements”) to

induce the Issuers to issue such bonds, pursuant to which the Debtors agreed to indemnify the

Issuers from any loss, cost, damage, or expense they may incur by reason of the Issuers’ issuance



                                                  5
Doc#: US1:13281158v7
Case 20-41308           Doc 9   Filed 03/10/20 Entered 03/10/20 03:37:37          Main Document
                                             Pg 6 of 28


of the Surety Bonds on behalf of the Debtors.            To further secure those indemnification

obligations, the Debtors have posted $2.5 million in cash, provided by Foresight Energy Services

LLC, to INIC, who holds such amounts as collateral for the Debtors’ indemnification

obligations. In addition, the Indemnity Agreements permit the Issuers to request additional

collateral from the Debtors.       As of the Petition Date, INIC has requested additional cash

collateral to secure the Surety Bonds that it has issued, with such request made in connection

with it taking on the Surety Bonds at the end of 2019. By this Motion, the Debtors seek the

authority to honor the Indemnity Agreement, including the ability to pay additional cash

collateral in an amount not to exceed $2 million and the payment of the fees thereunder as Surety

Bond Obligations, in their sole discretion.

C.       The Surety Broker

                  13.     The Debtors obtain a majority of their Surety Bonds through their broker,

The Reschini Group (the “Surety Broker”). The Surety Broker assists the Debtors with sourcing,

evaluating, and paying the premiums for Surety Bonds, and negotiates with Issuers on behalf of

the Debtors to obtain new or replacement Surety Bonds on favorable terms. The Debtors

compensate the Surety Broker by paying a percentage fee based on the amount of procured

surety bonds (the “Broker’s Fees”). These Broker’s Fees are paid to the Surety Broker as a

portion of the Surety Bond Obligations, which the Surety Broker retains, and then remits the

Surety Bond Obligations to the Issuers accordingly. As of the Petition Date, the Debtors do not

believe they owe any prepetition Broker’s Fees. Accordingly, to ensure uninterrupted coverage

under the Surety Bond Program, the Debtors seek authority to honor any prepetition amounts

owed in connection with the Broker’s Fees, and to pay any Broker’s Fees that may arise on a

postpetition basis in the ordinary course of business.



                                                  6
Doc#: US1:13281158v7
Case 20-41308           Doc 9   Filed 03/10/20 Entered 03/10/20 03:37:37           Main Document
                                             Pg 7 of 28


                                     Basis for Relief Requested

A.       Payments Made in Respect of the Debtors’
         Surety Bond Program Are Ordinary Course Transactions

                  14.     Section 363(c) of the Bankruptcy Code authorizes a debtor in possession

operating its business pursuant to section 1108 of the Bankruptcy Code to “enter into

transactions . . . in the ordinary course of business . . . and [to] use property of the estate in the

ordinary course of business without notice or a hearing.” 11 U.S.C. § 363(c)(1). Section 363 of

the Bankruptcy Code provides a debtor with the flexibility to engage in the ordinary course

transactions required to operate its business without oversight by its creditors or the court. See,

e.g., In re Roth Am., Inc., 975 F.2d 949, 952 (3d Cir. 1992) (“Section 363 is designed to strike [a]

balance, allowing a business to continue its daily operations without excessive court or creditor

oversight and protecting secured creditors and others from dissipation of the estate’s assets.”)

(citations omitted). In determining whether a transaction is in the ordinary course of business,

courts in this circuit and elsewhere have held that a transaction qualifies as in the “ordinary

course” if it “is of a type that is commonly undertaking within the debtor’s industry,” Peltz v.

Gulfcoast Workstation Grp. (In re Bridge Info. Sys., Inc.), 293 B.R. 479, 486 (Bankr. E.D. Mo.

2013), and is consistent with the reasonable expectations of creditors. See Johnston v. First St.

Cos. (In re Waterfront Cos.), 56 B.R. 31, 35 (Bankr. D. Minn. 1985); see also In re Drexel

Burnham Lambert Grp., Inc., 157 B.R. 532, 537 (S.D.N.Y. 1993) (“[T]he touchstone of

ordinariness is thus the interested parties’ reasonable expectations of what transactions the debtor

in possession is likely to enter in the course of its business.”).

                  15.     The Surety Bond Program is ordinary for the type, size, and nature of the

Debtors’ businesses, and is accordingly also consistent with the reasonable expectations of

creditors, who would expect the Debtors to continue complying with their obligations under law.


                                                   7
Doc#: US1:13281158v7
Case 20-41308           Doc 9   Filed 03/10/20 Entered 03/10/20 03:37:37        Main Document
                                             Pg 8 of 28


Moreover, the Surety Bond Program is consistent with industry practice. Other coal mining

businesses have sought court approval to continue their surety programs to remain in compliance

with applicable laws that require the procurement surety bonds to permit mining operations. See,

e.g., In re Murray Energy Holdings Co., No. 19-56885 (JEH) (Bankr. S.D. Ohio Oct. 31, 2019)

(D.I. 99) (authorizing the continuation of the debtors’ surety program in the ordinary course); In

re Blackhawk Mining LLC, No. 19-11595 (LSS) (Bankr. D. Del. Aug. 9, 2019) (D.I. 164)

(similar); In re Mission Coal Co., LLC, No. 18-04177 (TOM) (Bankr. N.D. Ala. Nov. 21, 2018)

(D.I. 310) (similar); In re Westmoreland Coal Co., No. 18-35672 (DRJ) (Bankr. S.D. Tex. Nov.

15, 2018) (D.I. 514) (similar); In re Peabody Energy Corp., No. 16-42529 (BSS) (Bankr. E.D.

Mo. May 18, 2016) (D.I. 542) (similar); In re Arch Coal, Inc., No. 16-40120 (CER) (Bankr. E.D.

Mo. Jan. 14, 2016) (D.I. 90) (similar).

                  16.     Therefore, the Debtors believe that they are permitted to pay all

postpetition amounts due pursuant to the Surety Bond Program, to renew existing Surety Bonds

or obtain new Surety Bonds, and to post additional cash collateral in an amount not to exceed $2

million in favor of the existing or any new Issuers to secure any Surety Bonds in the Surety Bond

Program, including in connection with either the maintenance or renewal of any existing Surety

Bonds or the entry into new Surety Bonds, as such actions are in the ordinary course of the

Debtors’ businesses.

B.       The Court Should Authorize the Debtors to Continue
         the Surety Bond Program and to Pay Any Surety Bond Obligations

                  17.     Notwithstanding the Debtors’ belief that the Surety Bond Program is

within the ordinary course of their businesses and that they can continue this program without

notice and a hearing, the Debtors request that the Court enter the interim and final orders

authorizing the Debtors to continue the Surety Bond Program to ensure that the Issuers do not


                                                8
Doc#: US1:13281158v7
Case 20-41308           Doc 9   Filed 03/10/20 Entered 03/10/20 03:37:37            Main Document
                                             Pg 9 of 28


terminate or decline to renew the Surety Bonds or refuse to enter into Surety Bonds with the

Debtors in the future.

                  18.     Sections 105(a) and 363(b) of the Bankruptcy Code authorize the

requested relief. Section 105(a) of the Bankruptcy Code allows the Court to “issue any order,

process, or judgment that is necessary or appropriate to carry out the provisions of [the

Bankruptcy Code.]” 11 U.S.C. § 105(a). It permits a bankruptcy court to take whatever action

“is appropriate or necessary in aid of the exercise of its jurisdiction.”             2 COLLIER    ON

BANKRUPTCY ¶ 105.01. Similarly, section 363(b)(1) of the Bankruptcy Code authorizes a debtor

to use property of the estate other than in the ordinary course of business after notice and a

hearing. 11 U.S.C. § 363(b)(1); see also In re Apex Oil Co., 92 B.R. 847 (Bankr. E.D. Mo.

1988).

                  19.     The well-settled “doctrine of necessity” also supports the requested relief.

This rule authorizes postpetition payment of prepetition obligations where necessary to preserve

or enhance the value of a debtor’s estate for the benefit of all creditors. The Supreme Court of

the United States first articulated the doctrine of necessity more than a century ago in affirming

the authorization of using receivership funds to pay pre-receivership debts owed to employees,

vendors, and suppliers, among others, when such payments were necessary to preserve the

receivership property and the integrity of the business in receivership. See, e.g., Miltenberger v.

Logansport, C. & S.W. Ry. Co., 106 U.S. 286, 309–11 (1882). The Court’s power to utilize the

doctrine of necessity in chapter 11 cases derives from the Court’s inherent equity powers and its

statutory authority to “issue any order, process, or judgment that is necessary or appropriate to

carry out the provisions of this title.” See, e.g., 11 U.S.C. § 105(a); In re Carlson, 126 F.3d 915,

920 (7th Cir. 1997) (“Section 105(a) gives the bankruptcy court the authority to issue any order



                                                   9
Doc#: US1:13281158v7
Case 20-41308           Doc 9   Filed 03/10/20 Entered 03/10/20 03:37:37         Main Document
                                            Pg 10 of 28


necessary to carry out the provisions of the Bankruptcy Code.”); In re Chinichian, 784 F.2d

1440, 1443 (9th Cir. 1986) (“Section 105 sets out the power of the bankruptcy court to fashion

orders as necessary pursuant to the purposes of the Bankruptcy Code.”); In re NWFX, Inc., 864

F.2d 588, 590 (8th Cir. 1988) (“The overriding consideration in bankruptcy, however, is that

equitable principles govern . . . .”).

                  20.     This doctrine of necessity functions in a chapter 11 reorganization as a

mechanism by which the bankruptcy court can exercise its equitable power to allow payment of

critical prepetition claims not explicitly authorized by the Bankruptcy Code.          See In re

Wehrenberg, Inc., 260 B.R. 468 (Bankr. E.D. Mo. 2001) (“Pursuant to 11 U.S.C. § 105(a) the

Court may authorize the payment of prepetition claims when such payments are necessary to the

continued operation of the Debtor”); see also In re Bos. & Me. Corp., 634 F.2d 1359, 1382 (1st

Cir. 1980) (recognizing the existence of a judicial power to authorize trustees to pay claims for

goods and services that are indispensably necessary to the debtors’ continued operation); In re

Just for Feet, Inc., 242 B.R. 821, 824 (D. Del. 1999) (“While the doctrine [of necessity] was not

codified in the Bankruptcy Code, courts have used their equitable power under Section 105(a) of

the Code to authorize the payment of prepetition claims . . . .”). The doctrine is frequently

invoked early in a reorganization, particularly in connection with those chapter 11 sections that

relate to payment of prepetition claims.

                  21.     The nature of the Debtors’ businesses and the extent of their operations

make it necessary for the Debtors to maintain their Surety Bond Program on an ongoing and

uninterrupted basis. The nonpayment of any Surety Bond Obligations under the Surety Bond

Program could result in the Issuers terminating or declining to renew their Surety Bonds or

refusing to provide Surety Bonds to the Debtors in the future. If any Surety Bonds lapse without



                                                  10
Doc#: US1:13281158v7
Case 20-41308           Doc 9   Filed 03/10/20 Entered 03/10/20 03:37:37              Main Document
                                            Pg 11 of 28


renewal, or the Debtors are unable to obtain new Surety Bonds for certain purposes, the Debtors

could default on various legal, regulatory, or contractual obligations, which could severely

disrupt or otherwise idle the Debtors’ operations to the detriment of all parties in interest. For

example, failure to maintain the required Surety Bonds could cause the Debtors to be in violation

of their obligations under federal or state law.

                  22.     The continuation of the Surety Bond Program, the payment of postpetition

obligations arising under the Surety Bond Program, and the posting of new or additional

collateral in favor of the existing or any new Issuers to secure any Surety Bonds in the Surety

Bond Program, including in connection with either the maintenance or renewal of any existing

Surety Bonds or the entry into new Surety Bonds, are therefore necessary to preserving the

Debtors’ businesses and the value of the Debtors’ estates for all stakeholders.

                  23.     Courts in this and other districts have routinely granted relief similar to the

relief requested herein in other chapter 11 cases. See, e.g., In re Payless Holdings LLC, No. 19-

40883-659 (Bankr. E.D. Mo. Feb. 22, 2019) (D.I. 196) (authorizing debtor’s continued use of its

surety bond program and payment of related obligations); In re Armstrong Energy, Inc., No. 17-

47541 (KAS) (Bankr. E.D. Mo. Dec. 1, 2017) (D.I. 206) (same); In re Peabody Energy Corp.,

No. 16-42529 (BSS) (Bankr. E.D. Mo. May 18, 2016) (D.I. 542) (same); In re Arch Coal, Inc.,

No. 16-40120 (CER) (Bankr. E.D. Mo. Jan. 14, 2016) (D.I. 90) (same); see also In re Murray

Energy Holdings Co., No. 19-56885 (JEH) (Bankr. S.D. Ohio Oct. 31, 2019) (D.I. 99) (same).

The Debtors submit that the circumstances of these chapter 11 cases warrant granting similar

relief, and that doing so is in the best interests of the Debtors, their estates, their creditors, and

their stakeholders, and therefore should be granted.




                                                    11
Doc#: US1:13281158v7
Case 20-41308           Doc 9   Filed 03/10/20 Entered 03/10/20 03:37:37           Main Document
                                            Pg 12 of 28


C.       Relief Is Appropriate under Section 364
         of the Bankruptcy Code to the Extent Applicable

                  24.     Section 364(c) of the Bankruptcy Code permits a debtor unable to obtain

unsecured credit allowable in the ordinary course under section 364(a) to obtain credit (a) with

priority over any or all administrative expenses specified in sections 503(b) or 507(b);

(b) secured by a lien on property of the estate that is not otherwise subject to a lien; or

(c) secured by a junior lien on property of the estate that is subject to a lien. To satisfy the

requirements of section 364(c) of the Bankruptcy Code, a debtor need only demonstrate “by a

good faith effort that credit was not available” to the debtor on an unsecured or administrative

expense basis. Bray v. Shenandoah Fed. Sav. & Loan Assoc. (In re Snowshoe Co.), 789 F.2d

1085, 1088 (4th Cir. 1986) (affirming the lower court’s approval of a loan made to the debtor

under sections 364(c) and (d)); In re Sky Valley, Inc., 100 B.R. 107, 113 (Bankr. N.D. Ga. 1988),

aff’d sub nom. Anchor Sav. Bank FSB v. Sky Valley, Inc., 99 B.R. 117, 120 n.4 (N.D. Ga. 1989)

(finding that “it would be unrealistic and unnecessary” to require a debtor to conduct “an

exhaustive search for financing” in cases where few lenders would be willing to extend credit).

Provided that an agreement to obtain secured credit is consistent with the provisions of, and

policies underlying, the Bankruptcy Code, courts grant a debtor considerable deference in

exercising its sound business judgment in obtaining such credit. Bray, 789 F.2d at 1089–90; In

re Ames Dep’t Stores, Inc., 115 B.R. 34, 40 (Bankr. S.D.N.Y. 1990) (“[C]ases consistently

reflect that the court’s discretion under section 364 is to be utilized on grounds that permit

reasonable business judgment to be exercised so long as the financing agreement does not

contain terms that leverage the bankruptcy process and powers or its purpose is not so much to

benefit the estate as it is to benefit a party-in-interest.”); see also Funding Sys. Asset Mgmt. Corp.




                                                 12
Doc#: US1:13281158v7
Case 20-41308           Doc 9    Filed 03/10/20 Entered 03/10/20 03:37:37          Main Document
                                             Pg 13 of 28


v. Key Cap. Corp. (In re Funding Sys. Asset Mgmt. Corp.), 72 B.R. 87, 88 (Bankr. W.D. Pa.

1987).

                  25.      The Debtors believe that it would be exceedingly difficult to obtain new

bonding capacity at this time except on a secured basis, and do not anticipate obtaining new

surety bonds on a secured basis during these chapter 11 cases. However, to the extent that the

procurement of any new Surety Bond is deemed a secured extension of credit, the Debtors

request authority to do so pursuant to section 364(c) of the Bankruptcy Code. The Debtors

further submit that, pursuant to section 364(e) of the Bankruptcy Code, any reversal or

modification on appeal of this authorization to obtain credit under section 364 should not affect

the validity of the debt incurred or any priority of a lien granted.

         Processing of Checks and Electronic Funds Transfers Should Be Authorized

                  26.      The Debtors have sufficient funds to pay the amounts described herein in

the ordinary course of business by virtue of expected cash flows from ongoing business

operations, debtor-in-possession financing, and anticipated access to cash collateral. Also, under

the Debtors’ existing cash management system, the Debtors can readily identify checks or wire

transfer requests as relating to an authorized payment made relating to the prepetition Surety

Bond Obligations. Accordingly, the Debtors believe that only checks or wire transfer requests

relating to authorized payments will be honored and that this Court should authorize all

applicable financial institutions, when requested by the Debtors, to receive, process, honor, and

pay any and all checks or wire transfer requests in respect of the relief requested herein.

                       The Requirements of Bankruptcy Rule 6003 Are Satisfied

                  27.      The Debtors seek immediate authorization for the relief requested in this

Motion. Pursuant to Bankruptcy Rule 6003(b), a bankruptcy court cannot grant “a motion to use,



                                                   13
Doc#: US1:13281158v7
Case 20-41308           Doc 9   Filed 03/10/20 Entered 03/10/20 03:37:37          Main Document
                                            Pg 14 of 28


sell, lease or otherwise incur an obligation regarding property of the estate, including a motion to

pay all or part of a claim that arose before the filing of the petition” within the first twenty-one

(21) days after the petition date unless the relief is “necessary to avoid immediate and irreparable

harm.” Fed. R. Bankr. P. 6003(b).        For the reasons set forth herein and in the First Day

Declarations, the Debtors believe an immediate and orderly transition into chapter 11 is critical

to the viability of their operations and that any delay in granting the relief requested could hinder

the Debtors’ operations and cause irreparable harm. Furthermore, the failure to receive the

requested relief during the first twenty-one (21) days of these chapter 11 cases would severely

disrupt the Debtors’ operations at this critical juncture. Accordingly, the Debtors submit that

they have satisfied Bankruptcy Rule 6003(b) and therefore respectfully request that the Court

approve the relief requested in this Motion on an emergency basis.

                          Waiver of Bankruptcy Rule 6004(a) and 6004(h)

                  28.     By this Motion, the Debtors request that the Court enter an order

providing that notice of the relief requested herein satisfies Bankruptcy Rule 6004(a) and that the

Debtors have established cause for a waiver of any stay of the effectiveness of the order

approving this Motion under Bankruptcy Rule 6004(h). For the reasons set forth herein and in

the First Day Declarations, the Debtors submit that notice of the relief requested herein is

appropriate under the circumstances and that ample cause exists to justify a waiver of the

fourteen (14) day stay imposed by Bankruptcy Rule 6004(h).

                                       Reservation of Rights

                  29.     Nothing contained herein is intended or should be construed as (a) an

admission as to the validity or priority of any claim or lien (or the priority thereof) against the

Debtors, (b) a waiver of the Debtors’ or any party in interest’s rights to subsequently dispute or



                                                 14
Doc#: US1:13281158v7
Case 20-41308           Doc 9   Filed 03/10/20 Entered 03/10/20 03:37:37          Main Document
                                            Pg 15 of 28


contest such claim or lien on any grounds, (c) a promise or requirement to pay any claim, (d) an

implication or admission that any particular claim is of a type specified or defined in this Motion,

(e) a request or authorization to assume or adopt any agreement, contract, or lease under

section 365 of the Bankruptcy Code or (f) a waiver of the Debtors’ or any other party in

interest’s rights under the Bankruptcy Code or applicable law. Likewise, if the Court grants the

relief sought herein, any payment made pursuant to an order of the Court is not intended to be

nor should it be construed as an admission as to the validity of any claim or a waiver of the

Debtors’ or any party in interest’s rights to subsequently dispute or contest such claim.

                                               Notice

                  30.     Notice of this Motion will be provided to: (a) the Office of the United

States Trustee for Region 13; (b) counsel to the Ad Hoc First Lien Group; (c) counsel to the Ad

Hoc Crossover Group; (d) counsel to the Facilities Agent; (e) counsel to the Term Agent;

(f) counsel to the Indenture Trustee; (g) counsel to the collateral trustee under the Debtors’

secured debt facilities; (h) counsel to the DIP Agent; (i) counsel to DIP Lenders; (j) counsel to

Murray Energy Corporation; (k) counsel to Reserves; (l) counsel to Javelin; (m) counsel to

Uniper Global Commodities UK Limited; (n) the Internal Revenue Service; (o) the Securities

and Exchange Commission; (p) the United States Attorney’s Office for the Eastern District of

Missouri; (q) the state attorneys general for all states in which the Debtors conduct business;

(r) the Issuers; (s) the Obligees; (t) the Surety Broker; and (u) the holders of the thirty (30)

largest unsecured claims against the Debtors, on a consolidated basis; and (v) any party that has

requested notice pursuant to Bankruptcy Rule 2002 (collectively, the “Notice Parties”). Notice

of this Motion and any order entered hereon will be served in accordance with Rule 9013-

3(A)(1) of the Local Rules of Bankruptcy Procedure for the Eastern District of the Missouri



                                                 15
Doc#: US1:13281158v7
Case 20-41308            Doc 9   Filed 03/10/20 Entered 03/10/20 03:37:37       Main Document
                                             Pg 16 of 28


(the “Local Bankruptcy Rules”). In light of the nature of the relief requested herein, the Debtors

submit that no other or further notice is necessary.



                       [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




                                                 16
Doc#: US1:13281158v7
Case 20-41308          Doc 9     Filed 03/10/20 Entered 03/10/20 03:37:37           Main Document
                                             Pg 17 of 28


                  WHEREFORE, the Debtors respectfully request entry of the Proposed Orders

granting the relief requested herein and such other relief as is just and proper.

Dated:     March 10, 2020            Respectfully submitted,
           St. Louis, Missouri
                                     ARMSTRONG TEASDALE LLP

                                      /s/ Richard W. Engel, Jr.
                                     Richard W. Engel, Jr. (MO 34641)
                                     John G. Willard (MO 67049)
                                     Kathryn Redmond (MO 72087)
                                     7700 Forsyth Boulevard, Suite 1800
                                     St. Louis, Missouri 63105
                                     Tel: (314) 621-5070
                                     Fax: (314) 621-5065
                                     Email: rengel@atllp.com
                                            jwillard@atllp.com
                                            kredmond@atllp.com

                                     - and -

                                     PAUL, WEISS, RIFKIND, WHARTON & GARRISON LLP
                                     Paul M. Basta (pro hac vice admission pending)
                                     Alice Belisle Eaton (pro hac vice admission pending)
                                     Alexander Woolverton (pro hac vice admission pending)
                                     1285 Avenue of the Americas
                                     New York, New York 10019
                                     Tel: (212) 373-3000
                                     Fax: (212) 757-3990
                                     Email: pbasta@paulweiss.com
                                            aeaton@paulweiss.com
                                            awoolverton@paulweiss.com

                                     Proposed Counsel to the Debtors and
                                     Debtors in Possession




                                                 17
Doc#: US1:13281158v7
Case 20-41308            Doc 9       Filed 03/10/20 Entered 03/10/20 03:37:37                             Main Document
                                                 Pg 18 of 28


                                                             Exhibit A

                                              Schedule of Surety Bonds1
INIC Bond                                                                         Bond                         Expiration
Number          Debtor         Obligee/Beneficiary               Bond Type        Amount           Premium     Date
                                Illinois Department of Natural
                 Williamson    Resources, Office of Mines and
    N-6000882    Energy, LLC               Minerals               Reclamation      $79,540.00        $1,989     12/10/2020
                                Illinois Department of Natural
                 Sugar Camp    Resources, Office of Mines and
    N-6000881    Energy, LLC               Minerals               Reclamation      $60,796.00        $1,520      2/26/2021
                                Illinois Department of Natural
                  Hillsboro    Resources, Office of Mines and
    N-6000880    Energy, LLC               Minerals               Reclamation       $4,100.00        $124        2/24/2021
                                Illinois Department of Natural
                  Hillsboro    Resources, Office of Mines and
    N-6000879    Energy, LLC               Minerals               Reclamation        $600.00         $124        2/24/2021
                                Illinois Department of Natural
                 Williamson    Resources, Office of Mines and
    N-6000878    Energy, LLC               Minerals               Reclamation       $1,400.00        $124        2/24/2021
                                Illinois Department of Natural
                  Hillsboro    Resources, Office of Mines and
    N-6000831    Energy, LLC               Minerals              Reclamation      $10,375,000.00    $259,375    12/10/2020
                   Adena                                          Individual
                  Resources,        Illinois Department of       Utility Permit
    N-6000830       LLC                  Transportation              Bond          $50,000.00        $1,250     12/10/2020
                   Adena                                          Individual
                  Resources,        Illinois Department of       Utility Permit
    N-6000829       LLC                  Transportation              Bond          $25,000.00        $625       12/10/2020
                   Adena                                          Individual
                  Resources,        Illinois Department of       Utility Permit
    N-6000828       LLC                  Transportation              Bond          $25,000.00        $625       12/10/2020
                               Illinois Department of Natural
                 Sugar Camp    Resources, Office of Mines and
    N-6000827    Energy, LLC                Minerals              Reclamation      $29,910.00        $748        12/4/2020
                               Illinois Department of Natural
                 Williamson    Resources, Office of Mines and
    N-6000825    Energy, LLC                Minerals              Reclamation      $488,440.00      $12,211      12/4/2020
                               Illinois Department of Natural
                 Williamson    Resources, Office of Mines and
    N-6000708    Energy, LLC                Minerals              Reclamation      $13,300.00        $333       12/10/2020
                               Illinois Department of Natural
                 Williamson    Resources, Office of Mines and
    N-6000707    Energy, LLC                Minerals              Reclamation       $8,876.00        $222       12/10/2020
                               Illinois Department of Natural
                 Williamson    Resources, Office of Mines and
    N-6000706    Energy, LLC                Minerals              Reclamation      $253,500.00       $6,338     12/10/2020
                               Illinois Department of Natural
                 Williamson    Resources, Office of Mines and
    N-6000705    Energy, LLC                Minerals              Reclamation      $19,316.00        $483       12/10/2020
                               Illinois Department of Natural
                 Williamson    Resources, Office of Mines and
    N-6000704    Energy, LLC                Minerals              Reclamation      $29,630.00        $741       12/10/2020
                               Illinois Department of Natural
                 Williamson    Resources, Office of Mines and
    N-6000703    Energy, LLC                Minerals              Reclamation      $21,200.00        $530       12/10/2020
                               Illinois Department of Natural
                 Williamson    Resources, Office of Mines and
    N-6000702    Energy, LLC                Minerals              Reclamation       $2,100.00        $125       12/10/2020


1
       Except for those Surety Bonds with bond numbers starting with “SUR”, all Surety Bonds listed on this schedule
       have been issued by Indemnity National Insurance Co. (“INIC”), as rewritten to INIC from Argonaut Insurance
       Company (“Argonaut”) as of December 10, 2019. The Surety Bonds with bond numbers starting with “SUR”
       are remaining, unexpired Argonaut Surety Bonds.



Doc#: US1:13281158v7
Case 20-41308          Doc 9       Filed 03/10/20 Entered 03/10/20 03:37:37                            Main Document
                                               Pg 19 of 28


INIC Bond                                                                       Bond                       Expiration
Number        Debtor         Obligee/Beneficiary               Bond Type        Amount          Premium    Date
                              Illinois Department of Natural
               Williamson    Resources, Office of Mines and
 N-6000701     Energy, LLC               Minerals               Reclamation      $258,830.00      $6,471    12/10/2020
                              Illinois Department of Natural
               Williamson    Resources, Office of Mines and
 N-6000700     Energy, LLC               Minerals               Reclamation      $26,500.00       $663      12/10/2020
                              Illinois Department of Natural
               Williamson    Resources, Office of Mines and
 N-6000699     Energy, LLC               Minerals               Reclamation      $79,430.00       $1,986    12/10/2020
                              Illinois Department of Natural
               Williamson    Resources, Office of Mines and
 N-6000698     Energy, LLC               Minerals               Reclamation       $8,100.00       $203      12/10/2020
                              Illinois Department of Natural
               Williamson    Resources, Office of Mines and
 N-6000697     Energy, LLC               Minerals               Reclamation      $87,200.00       $2,180    12/10/2020
                              Illinois Department of Natural
               Williamson    Resources, Office of Mines and
 N-6000696     Energy, LLC               Minerals               Reclamation      $11,000.00       $275      12/10/2020
               Williamson    County of Williamson, State of     Performance
 N-6000695     Energy, LLC              Illinois                   Bond         $1,050,000.00    $26,250    12/10/2020
               Sugar Camp         Illinois Environmental            Financial
SUR0028534     Energy, LLC           Protection Agency              Guarantee    $462,786.00     $11,570     1/21/2021
               Williamson    County of Williamson, State of     Performance
 N-6000694     Energy, LLC              Illinois                   Bond          $150,000.00      $3,750    12/10/2020
               Williamson    Illinois Department of Natural       Financial
 N-6000693     Energy, LLC             Resources                Security Bond    $25,000.00       $625      12/10/2020
                             Illinois Department of Natural
               Williamson    Resources, Office of Mines and
 N-6000692     Energy, LLC              Minerals                Reclamation      $37,537.00       $938      12/10/2020
                             Illinois Department of Natural
               Williamson    Resources, Office of Mines and
 N-6000691     Energy, LLC              Minerals                Reclamation      $15,960.00       $399      12/10/2020
                             Illinois Department of Natural
               Williamson    Resources, Office of Mines and
 N-6000690     Energy, LLC              Minerals                Reclamation       $5,300.00       $133      12/10/2020
                             Illinois Department of Natural
               Williamson    Resources, Office of Mines and
 N-6000689     Energy, LLC              Minerals                Reclamation      $25,840.00       $646      12/10/2020
                             Illinois Department of Natural
               Williamson    Resources, Office of Mines and
 N-6000688     Energy, LLC              Minerals                Reclamation      $28,264.00       $707      12/10/2020
                             Illinois Department of Natural
               Williamson    Resources, Office of Mines and
 N-6000687     Energy, LLC              Minerals                Reclamation      $32,760.00       $819      12/10/2020
                             Illinois Department of Natural
               Williamson    Resources, Office of Mines and
 N-6000686     Energy, LLC              Minerals                Reclamation      $10,080.00       $252      12/10/2020
                             Illinois Department of Natural
               Williamson    Resources, Office of Mines and
 N-6000685     Energy, LLC              Minerals                Reclamation       $2,807.00       $125      12/10/2020
                             Illinois Department of Natural
               Williamson    Resources, Office of Mines and
 N-6000684     Energy, LLC              Minerals                Reclamation       $7,440.00       $186      12/10/2020
                             Illinois Department of Natural
               Williamson    Resources, Office of Mines and
 N-6000683     Energy, LLC              Minerals                Reclamation       $6,128.00       $153      12/10/2020
                             Illinois Department of Natural
               Williamson    Resources, Office of Mines and
 N-6000682     Energy, LLC              Minerals                Reclamation      $46,000.00       $1,150    12/10/2020
                             Illinois Department of Natural
               Williamson    Resources, Office of Mines and
 N-6000681     Energy, LLC              Minerals                Reclamation      $27,595.00       $690      12/10/2020
                             Illinois Department of Natural
               Williamson    Resources, Office of Mines and
 N-6000680     Energy, LLC              Minerals                Reclamation      $11,548.00       $289      12/10/2020



                                                               19
Doc#: US1:13281158v7
Case 20-41308          Doc 9       Filed 03/10/20 Entered 03/10/20 03:37:37                           Main Document
                                               Pg 20 of 28


INIC Bond                                                                      Bond                       Expiration
Number        Debtor         Obligee/Beneficiary               Bond Type       Amount          Premium    Date
                              Illinois Department of Natural
               Williamson    Resources, Office of Mines and
 N-6000679     Energy, LLC               Minerals               Reclamation     $31,384.00       $785      12/10/2020
                              Illinois Department of Natural
               Williamson    Resources, Office of Mines and
 N-6000678     Energy, LLC               Minerals               Reclamation     $17,754.00       $444      12/10/2020
                              Illinois Department of Natural
               Williamson    Resources, Office of Mines and
 N-6000677     Energy, LLC               Minerals               Reclamation      $9,900.00       $248      12/10/2020
                              Illinois Department of Natural
               Williamson    Resources, Office of Mines and
 N-6000676     Energy, LLC               Minerals               Reclamation     $287,500.00      $7,188    12/10/2020
                              Illinois Department of Natural
               Williamson    Resources, Office of Mines and
 N-6000675     Energy, LLC               Minerals               Reclamation     $55,387.00       $1,385    12/10/2020
                              Illinois Department of Natural
               Williamson    Resources, Office of Mines and
 N-6000674     Energy, LLC               Minerals               Reclamation     $35,449.00       $886      12/10/2020
                              Illinois Department of Natural
               Williamson    Resources, Office of Mines and
 N-6000673     Energy, LLC               Minerals               Reclamation      $1,908.00       $125      12/10/2020
                              Illinois Department of Natural
               Williamson    Resources, Office of Mines and
 N-6000672     Energy, LLC               Minerals               Reclamation      $4,200.00       $125      12/10/2020
                              Illinois Department of Natural
               Williamson    Resources, Office of Mines and
 N-6000671     Energy, LLC               Minerals               Reclamation    $3,090,379.00    $77,259    12/10/2020
                              Illinois Department of Natural
               Williamson    Resources, Office of Mines and
 N-6000670     Energy, LLC               Minerals               Reclamation      $3,690.00       $125      12/10/2020
                              Illinois Department of Natural
               Williamson    Resources, Office of Mines and
 N-6000669     Energy, LLC               Minerals               Reclamation     $10,620.00       $266      12/10/2020
                              Illinois Department of Natural
               Williamson    Resources, Office of Mines and
 N-6000668     Energy, LLC               Minerals               Reclamation      $8,300.00       $208      12/10/2020
                              Illinois Department of Natural
               Williamson    Resources, Office of Mines and
 N-6000667     Energy, LLC               Minerals               Reclamation      $5,300.00       $133      12/10/2020
                              Illinois Department of Natural
               Williamson    Resources, Office of Mines and
 N-6000666     Energy, LLC               Minerals               Reclamation     $26,800.00       $670      12/10/2020
                              Illinois Department of Natural
               Williamson    Resources, Office of Mines and
 N-6000665     Energy, LLC               Minerals               Reclamation      $5,500.00       $138      12/10/2020
               Williamson         Illinois Department of
 N-6000664     Energy, LLC             Transportation           Utility Bond    $75,000.00       $1,875    12/10/2020
               Williamson         Illinois Department of
 N-6000663     Energy, LLC             Transportation           Utility Bond    $175,000.00      $4,375    12/10/2020
                             Illinois Department of Natural
               Williamson    Resources, Office of Mines and
 N-6000662     Energy, LLC                Minerals              Reclamation     $72,500.00       $1,813    12/10/2020
                             Illinois Department of Natural
               Williamson    Resources, Office of Mines and
 N-6000661     Energy, LLC                Minerals              Reclamation     $19,400.00       $485      12/10/2020
                             Illinois Department of Natural
               Williamson    Resources, Office of Mines and
 N-6000660     Energy, LLC                Minerals              Reclamation      $8,300.00       $208      12/10/2020
                             Illinois Department of Natural
               Williamson    Resources, Office of Mines and
 N-6000659     Energy, LLC                Minerals              Reclamation     $33,100.00       $828      12/10/2020
                             Illinois Department of Natural
               Williamson    Resources, Office of Mines and
 N-6000658     Energy, LLC                Minerals              Reclamation     $95,840.00       $2,396    12/10/2020
               Williamson      Department of the Army, St.      Performance
 N-6000657     Energy, LLC       Louis District Corps of           Bond         $274,898.00      $6,872    12/10/2020


                                                               20
Doc#: US1:13281158v7
Case 20-41308          Doc 9       Filed 03/10/20 Entered 03/10/20 03:37:37                           Main Document
                                               Pg 21 of 28


INIC Bond                                                                      Bond                        Expiration
Number        Debtor         Obligee/Beneficiary              Bond Type        Amount          Premium     Date
                                       Engineers

                             Illinois Department of Natural
               Williamson    Resources, Office of Mines and
 N-6000656     Energy, LLC              Minerals               Reclamation     $6,013,494.00    $150,337    12/10/2020
                             Illinois Department of Natural
               Williamson    Resources, Office of Mines and
 N-6000655     Energy, LLC              Minerals               Reclamation      $21,700.00       $543       12/10/2020
                             Illinois Department of Natural
               Williamson    Resources, Office of Mines and
 N-6000654     Energy, LLC              Minerals               Reclamation      $53,600.00       $1,340     12/10/2020
                             Illinois Department of Natural
               Williamson    Resources, Office of Mines and
 N-6000653     Energy, LLC              Minerals               Reclamation      $368,992.00      $9,225     12/10/2020
                             Illinois Department of Natural
               Williamson    Resources, Office of Mines and
 N-6000652     Energy, LLC              Minerals               Reclamation      $37,600.00       $940       12/10/2020
                             Illinois Department of Natural
               Williamson    Resources, Office of Mines and
 N-6000651     Energy, LLC              Minerals               Reclamation      $28,220.00       $706       12/10/2020
                             Illinois Department of Natural
               Williamson    Resources, Office of Mines and
 N-6000650     Energy, LLC              Minerals               Reclamation     $1,858,337.00    $46,458     12/10/2020
                             Illinois Department of Natural
               Williamson    Resources, Office of Mines and
 N-6000649     Energy, LLC              Minerals               Reclamation     $4,623,100.00    $115,578    12/10/2020
                             Illinois Department of Natural
                Macoupin     Resources, Office of Mines and
 N-6000648     Energy, LLC              Minerals               Reclamation      $64,080.00       $1,602     12/10/2020
                             Illinois Department of Natural
                Macoupin     Resources, Office of Mines and
 N-6000647     Energy, LLC              Minerals               Reclamation      $50,400.00       $1,260     12/10/2020
                             Illinois Department of Natural
                Macoupin     Resources, Office of Mines and
 N-6000646     Energy, LLC              Minerals               Reclamation      $48,600.00       $1,215     12/10/2020
                             Illinois Department of Natural
                Macoupin     Resources, Office of Mines and
 N-6000645     Energy, LLC              Minerals               Reclamation      $68,916.00       $1,723     12/10/2020
                             Illinois Department of Natural
                Macoupin     Resources, Office of Mines and
 N-6000644     Energy, LLC              Minerals               Reclamation     $2,346,260.00    $58,657     12/10/2020
                             Illinois Department of Natural
                Macoupin     Resources, Office of Mines and
 N-6000643     Energy, LLC              Minerals               Reclamation      $36,100.00       $903       12/10/2020
                             Illinois Department of Natural
                Macoupin     Resources, Office of Mines and
 N-6000642     Energy, LLC              Minerals               Reclamation      $13,900.00       $348       12/10/2020
                             Illinois Department of Natural
                Macoupin     Resources, Office of Mines and
 N-6000641     Energy, LLC              Minerals               Reclamation      $356,280.00      $8,907     12/10/2020
                             Illinois Department of Natural
                Macoupin     Resources, Office of Mines and
 N-6000640     Energy, LLC              Minerals               Reclamation     $1,833,850.00    $45,846     12/10/2020
                             Illinois Department of Natural
                Macoupin     Resources, Office of Mines and
 N-6000639     Energy, LLC              Minerals               Surety Bond      $55,160.00       $1,379     12/10/2020
                Macoupin     Illinois Department of Natural      Financial
 N-6000638     Energy, LLC             Resources               Security Bond    $25,000.00       $625       12/10/2020
                             Illinois Department of Natural
                Macoupin     Resources, Office of Mines and
 N-6000637     Energy, LLC              Minerals               Reclamation       $8,680.00       $217       12/10/2020
                             Illinois Department of Natural
                Macoupin     Resources, Office of Mines and
 N-6000636     Energy, LLC              Minerals               Reclamation      $22,580.00       $565       12/10/2020
                Macoupin     Illinois Department of Natural
 N-6000635     Energy, LLC   Resources, Office of Mines and    Reclamation      $339,910.00      $8,498     12/10/2020


                                                              21
Doc#: US1:13281158v7
Case 20-41308          Doc 9       Filed 03/10/20 Entered 03/10/20 03:37:37                         Main Document
                                               Pg 22 of 28


INIC Bond                                                                    Bond                        Expiration
Number        Debtor         Obligee/Beneficiary              Bond Type      Amount          Premium     Date
                                       Minerals

                             Illinois Department of Natural
                Macoupin     Resources, Office of Mines and
 N-6000634     Energy, LLC              Minerals               Reclamation     $8,600.00       $215       12/10/2020
                             Illinois Department of Natural
                Macoupin     Resources, Office of Mines and
 N-6000633     Energy, LLC              Minerals               Reclamation    $23,860.00       $597       12/10/2020
                             Illinois Department of Natural
                Macoupin     Resources, Office of Mines and
 N-6000632     Energy, LLC              Minerals               Reclamation    $36,310.00       $908       12/10/2020
                             Illinois Department of Natural
                Macoupin     Resources, Office of Mines and
 N-6000631     Energy, LLC              Minerals               Reclamation   $5,932,800.00    $148,320    12/10/2020
                             Illinois Department of Natural
                Macoupin     Resources, Office of Mines and
 N-6000630     Energy, LLC              Minerals               Reclamation   $5,256,500.00    $131,413    12/10/2020
                             Illinois Department of Natural
                Macoupin     Resources, Office of Mines and
 N-6000629     Energy, LLC              Minerals               Reclamation    $57,600.00       $1,440     12/10/2020
                             Illinois Department of Natural
               Sugar Camp    Resources, Office of Mines and
 N-6000628     Energy, LLC              Minerals               Reclamation    $23,600.00       $590       12/10/2020
                             Illinois Department of Natural
               Sugar Camp    Resources, Office of Mines and
 N-6000627     Energy, LLC              Minerals               Reclamation    $267,348.00      $6,684     12/10/2020
                             Illinois Department of Natural
               Sugar Camp    Resources, Office of Mines and
 N-6000626     Energy, LLC              Minerals               Reclamation    $49,300.00       $1,233     12/10/2020
                             Illinois Department of Natural
               Sugar Camp    Resources, Office of Mines and
 N-6000625     Energy, LLC              Minerals               Reclamation    $99,905.00       $2,498     12/10/2020
                             Illinois Department of Natural
               Sugar Camp    Resources, Office of Mines and
 N-6000624     Energy, LLC              Minerals               Reclamation    $78,860.00       $1,972     12/10/2020
               Sugar Camp         Illinois Department of
 N-6000623     Energy, LLC             Transportation          Subsidence     $250,000.00      $6,250     12/10/2020
                             Illinois Department of Natural
               Sugar Camp    Resources, Office of Mines and
 N-6000622     Energy, LLC                Minerals             Reclamation    $77,280.00       $1,932     12/10/2020
                             Illinois Department of Natural
               Sugar Camp    Resources, Office of Mines and
 N-6000621     Energy, LLC                Minerals             Reclamation     $3,290.00       $125       12/10/2020
                             Illinois Department of Natural
               Sugar Camp    Resources, Office of Mines and
 N-6000620     Energy, LLC                Minerals             Reclamation    $147,800.00      $3,695     12/10/2020
                             Illinois Department of Natural
               Sugar Camp    Resources, Office of Mines and
 N-6000619     Energy, LLC                Minerals             Reclamation     $2,600.00       $125       12/10/2020
                             Illinois Department of Natural
               Sugar Camp    Resources, Office of Mines and
 N-6000618     Energy, LLC                Minerals             Reclamation    $21,330.00       $533       12/10/2020
                             Illinois Department of Natural
               Sugar Camp    Resources, Office of Mines and
 N-6000617     Energy, LLC                Minerals             Reclamation    $44,280.00       $1,107     12/10/2020
                             Illinois Department of Natural
               Sugar Camp    Resources, Office of Mines and
 N-6000616     Energy, LLC                Minerals             Reclamation    $105,720.00      $2,643     12/10/2020
                             Illinois Department of Natural
               Sugar Camp    Resources, Office of Mines and
 N-6000615     Energy, LLC                Minerals             Reclamation    $100,470.00      $2,512     12/10/2020
                             Illinois Department of Natural
               Sugar Camp    Resources, Office of Mines and
 N-6000614     Energy, LLC                Minerals             Reclamation    $15,800.00       $395       12/10/2020
               Sugar Camp    Illinois Department of Natural
 N-6000613     Energy, LLC   Resources, Office of Mines and    Reclamation     $1,369.00       $125       12/10/2020


                                                              22
Doc#: US1:13281158v7
Case 20-41308          Doc 9       Filed 03/10/20 Entered 03/10/20 03:37:37                          Main Document
                                               Pg 23 of 28


INIC Bond                                                                      Bond                      Expiration
Number        Debtor         Obligee/Beneficiary                Bond Type      Amount         Premium    Date
                                       Minerals

                             Illinois Department of Natural
               Sugar Camp    Resources, Office of Mines and
 N-6000612     Energy, LLC              Minerals                 Reclamation    $23,100.00      $578      12/10/2020
                             Illinois Department of Natural
               Sugar Camp    Resources, Office of Mines and
 N-6000611     Energy, LLC              Minerals                 Reclamation    $95,500.00      $2,388    12/10/2020
                             Illinois Department of Natural
               Sugar Camp    Resources, Office of Mines and
 N-6000610     Energy, LLC              Minerals                 Reclamation    $361,600.00     $9,040    12/10/2020
                             Illinois Department of Natural
               Sugar Camp    Resources, Office of Mines and
 N-6000609     Energy, LLC              Minerals                 Reclamation    $12,200.00      $305      12/10/2020
               Sugar Camp
 N-6000608     Energy, LLC    People of the State of Illinois    Reclamation    $252,930.00     $6,323    12/10/2020
                             Illinois Department of Natural
               Sugar Camp    Resources, Office of Mines and
 N-6000607     Energy, LLC              Minerals                 Reclamation    $38,600.00      $965      12/10/2020
                             Illinois Department of Natural
               Sugar Camp    Resources, Office of Mines and
 N-6000606     Energy, LLC              Minerals                 Reclamation    $72,620.00      $1,816    12/10/2020
                             Illinois Department of Natural
               Sugar Camp    Resources, Office of Mines and
 N-6000605     Energy, LLC              Minerals                 Reclamation    $19,700.00      $493      12/10/2020
               Sugar Camp      Hamilton County Highway
 N-6000604     Energy, LLC             Department                    Highway    $100,000.00     $2,500    12/10/2020
                             Illinois Department of Natural
               Sugar Camp    Resources, Office of Mines and
 N-6000603     Energy, LLC              Minerals                 Reclamation    $70,800.00      $1,770    12/10/2020
                             Illinois Department of Natural
               Sugar Camp    Resources, Office of Mines and
 N-6000602     Energy, LLC              Minerals                 Reclamation    $65,600.00      $1,640    12/10/2020
                             Illinois Department of Natural
               Sugar Camp    Resources, Office of Mines and
 N-6000601     Energy, LLC              Minerals                 Reclamation    $377,000.00     $9,425    12/10/2020
                             Illinois Department of Natural
               Sugar Camp    Resources, Office of Mines and
 N-6000600     Energy, LLC              Minerals                 Reclamation    $66,100.00      $1,653    12/10/2020
                             Illinois Department of Natural
               Sugar Camp    Resources, Office of Mines and
 N-6000599     Energy, LLC              Minerals                 Reclamation    $139,420.00     $3,486    12/10/2020
                             Illinois Department of Natural
               Sugar Camp    Resources, Office of Mines and
 N-6000598     Energy, LLC              Minerals                 Reclamation    $29,650.00      $741      12/10/2020
                             Illinois Department of Natural
               Sugar Camp    Resources, Office of Mines and
 N-6000597     Energy, LLC              Minerals                 Reclamation     $7,320.00      $183      12/10/2020
                             Illinois Department of Natural
               Sugar Camp    Resources, Office of Mines and
 N-6000596     Energy, LLC              Minerals                 Reclamation    $78,800.00      $1,970    12/10/2020
                             Illinois Department of Natural
               Sugar Camp    Resources, Office of Mines and
 N-6000595     Energy, LLC              Minerals                 Reclamation    $15,040.00      $376      12/10/2020
                             Illinois Department of Natural
               Sugar Camp    Resources, Office of Mines and
 N-6000594     Energy, LLC              Minerals                 Reclamation    $48,200.00      $1,205    12/10/2020
                             Illinois Department of Natural
               Sugar Camp    Resources, Office of Mines and
 N-6000593     Energy, LLC              Minerals                 Reclamation    $11,700.00      $293      12/10/2020
                                                                 Continuous
               Sugar Camp        Illinois Department of           Highway
 N-6000592     Energy, LLC            Transportation             Permit Bond    $50,000.00      $1,250    12/10/2020
               Sugar Camp        Illinois Department of          Continuous
 N-6000591     Energy, LLC            Transportation              Highway       $50,000.00      $1,250    12/10/2020


                                                                23
Doc#: US1:13281158v7
Case 20-41308          Doc 9       Filed 03/10/20 Entered 03/10/20 03:37:37                          Main Document
                                               Pg 24 of 28


INIC Bond                                                                      Bond                      Expiration
Number        Debtor         Obligee/Beneficiary              Bond Type        Amount         Premium    Date
                                                               Permit Bond

                             Illinois Department of Natural
               Sugar Camp    Resources, Division of Oil and      Financial
 N-6000590     Energy, LLC                Gas                  Security Bond    $25,000.00      $625      12/10/2020
                             Illinois Department of Natural
               Sugar Camp    Resources, Office of Mines and
 N-6000589     Energy, LLC              Minerals               Reclamation      $33,960.00      $849      12/10/2020
                             Illinois Department of Natural
               Sugar Camp    Resources, Office of Mines and
 N-6000588     Energy, LLC              Minerals               Reclamation       $6,180.00      $155      12/10/2020
                             Illinois Department of Natural
               Sugar Camp    Resources, Office of Mines and
 N-6000587     Energy, LLC              Minerals               Reclamation      $161,900.00     $4,048    12/10/2020
                             Illinois Department of Natural
               Sugar Camp    Resources, Office of Mines and
 N-6000586     Energy, LLC              Minerals               Reclamation      $28,880.00      $722      12/10/2020
                             Illinois Department of Natural
               Sugar Camp    Resources, Office of Mines and
 N-6000585     Energy, LLC              Minerals               Reclamation      $13,670.00      $342      12/10/2020
                             Illinois Department of Natural
               Sugar Camp    Resources, Office of Mines and
 N-6000584     Energy, LLC              Minerals               Reclamation      $62,960.00      $1,574    12/10/2020
                             Illinois Department of Natural
               Sugar Camp    Resources, Office of Mines and
 N-6000583     Energy, LLC              Minerals               Reclamation      $25,180.00      $630      12/10/2020
                             Illinois Department of Natural
               Sugar Camp    Resources, Office of Mines and
 N-6000582     Energy, LLC              Minerals               Reclamation      $135,200.00     $3,380    12/10/2020
                             Illinois Department of Natural
               Sugar Camp    Resources, Office of Mines and
 N-6000581     Energy, LLC              Minerals               Reclamation      $71,400.00      $1,785    12/10/2020
                             Illinois Department of Natural
               Sugar Camp    Resources, Office of Mines and
 N-6000580     Energy, LLC              Minerals               Reclamation       $3,800.00      $125      12/10/2020
                             Illinois Department of Natural
               Sugar Camp    Resources, Office of Mines and
 N-6000579     Energy, LLC              Minerals               Reclamation      $49,870.00      $1,247    12/10/2020
                             Illinois Department of Natural
               Sugar Camp    Resources, Office of Mines and
 N-6000578     Energy, LLC              Minerals               Reclamation      $24,370.00      $609      12/10/2020
                             Illinois Department of Natural
               Sugar Camp    Resources, Office of Mines and
 N-6000577     Energy, LLC              Minerals               Reclamation      $26,820.00      $671      12/10/2020
                             Illinois Department of Natural
               Sugar Camp    Resources, Office of Mines and
 N-6000576     Energy, LLC              Minerals               Reclamation      $25,500.00      $638      12/10/2020
                             Illinois Department of Natural
               Sugar Camp    Resources, Office of Mines and
 N-6000575     Energy, LLC              Minerals               Reclamation       $8,500.00      $213      12/10/2020
                             Illinois Department of Natural
               Sugar Camp    Resources, Office of Mines and
 N-6000574     Energy, LLC              Minerals               Reclamation      $12,120.00      $303      12/10/2020
                             Illinois Department of Natural
               Sugar Camp    Resources, Office of Mines and
 N-6000573     Energy, LLC              Minerals               Reclamation       $2,200.00      $125      12/10/2020
                             Illinois Department of Natural
               Sugar Camp    Resources, Office of Mines and
 N-6000572     Energy, LLC              Minerals               Reclamation       $2,200.00      $125      12/10/2020
                             Illinois Department of Natural
               Sugar Camp    Resources, Office of Mines and
 N-6000571     Energy, LLC              Minerals               Reclamation      $107,632.00     $2,691    12/10/2020
                             Illinois Department of Natural
               Sugar Camp    Resources, Office of Mines and
 N-6000570     Energy, LLC              Minerals               Reclamation       $5,879.00      $147      12/10/2020




                                                              24
Doc#: US1:13281158v7
Case 20-41308          Doc 9       Filed 03/10/20 Entered 03/10/20 03:37:37                         Main Document
                                               Pg 25 of 28


INIC Bond                                                                     Bond                      Expiration
Number        Debtor         Obligee/Beneficiary               Bond Type      Amount         Premium    Date
                              Illinois Department of Natural
               Sugar Camp    Resources, Office of Mines and
 N-6000569     Energy, LLC               Minerals               Reclamation     $3,200.00      $125      12/10/2020
                              Illinois Department of Natural
               Sugar Camp    Resources, Office of Mines and
 N-6000568     Energy, LLC               Minerals               Reclamation    $353,180.00     $8,830    12/10/2020
                              Illinois Department of Natural
               Sugar Camp    Resources, Office of Mines and
 N-6000567     Energy, LLC               Minerals               Reclamation     $3,500.00      $125      12/10/2020
                              Illinois Department of Natural
               Sugar Camp    Resources, Office of Mines and
 N-6000566     Energy, LLC               Minerals               Reclamation     $2,218.00      $125      12/10/2020
                              Illinois Department of Natural
               Sugar Camp    Resources, Office of Mines and
 N-6000565     Energy, LLC               Minerals               Reclamation    $22,900.00      $573      12/10/2020
                              Illinois Department of Natural
               Sugar Camp    Resources, Office of Mines and
 N-6000564     Energy, LLC               Minerals               Reclamation     $2,100.00      $125      12/10/2020
                              Illinois Department of Natural
               Sugar Camp    Resources, Office of Mines and
 N-6000563     Energy, LLC               Minerals               Reclamation     $8,100.00      $203      12/10/2020
                              Illinois Department of Natural
               Sugar Camp    Resources, Office of Mines and
 N-6000562     Energy, LLC               Minerals               Reclamation     $5,600.00      $140      12/10/2020
                              Illinois Department of Natural
               Sugar Camp    Resources, Office of Mines and
 N-6000561     Energy, LLC               Minerals               Reclamation    $40,600.00      $1,015    12/10/2020
                              Illinois Department of Natural
               Sugar Camp    Resources, Office of Mines and
 N-6000560     Energy, LLC               Minerals               Reclamation    $28,500.00      $713      12/10/2020
                              Illinois Department of Natural
               Sugar Camp    Resources, Office of Mines and
 N-6000559     Energy, LLC               Minerals               Reclamation    $17,700.00      $443      12/10/2020
                              Illinois Department of Natural
               Sugar Camp    Resources, Office of Mines and
 N-6000558     Energy, LLC               Minerals               Reclamation    $23,700.00      $593      12/10/2020
                              Illinois Department of Natural
               Sugar Camp    Resources, Office of Mines and
 N-6000557     Energy, LLC               Minerals               Reclamation    $147,800.00     $3,695    12/10/2020
                              Illinois Department of Natural
               Sugar Camp    Resources, Office of Mines and
 N-6000556     Energy, LLC               Minerals               Reclamation    $12,900.00      $323      12/10/2020
               Sugar Camp     IL, DNR, Office of Mines and
 N-6000555     Energy, LLC             Minerals                 Reclamation    $15,600.00      $390      12/10/2020
               Sugar Camp     IL, DNR, Office of Mines and
 N-6000554     Energy, LLC             Minerals                 Reclamation    $50,600.00      $1,265    12/10/2020
               Sugar Camp     IL, DNR, Office of Mines and                                     $5,835
 N-6000553     Energy, LLC             Minerals                 Reclamation    $233,380.00               12/10/2020
               Sugar Camp     IL, DNR, Office of Mines and
                                                                Reclamation    $39,600.00
 N-6000552     Energy, LLC             Minerals                                                $990      12/10/2020
               Sugar Camp     IL, DNR, Office of Mines and
 N-6000551     Energy, LLC             Minerals                 Reclamation    $35,800.00      $895      12/10/2020
               Sugar Camp     IL, DNR, Office of Mines and
 N-6000550     Energy, LLC             Minerals                 Reclamation    $46,300.00      $1,158    12/10/2020

               Sugar Camp     IL, DNR, Office of Mines and
 N-6000549     Energy, LLC             Minerals                 Reclamation    $11,340.00      $284      12/10/2020
               Sugar Camp     IL, DNR, Office of Mines and
 N-6000548     Energy, LLC             Minerals                 Reclamation    $38,800.00      $970      12/10/2020
               Sugar Camp     IL, DNR, Office of Mines and
 N-6000547     Energy, LLC             Minerals                 Reclamation    $26,200.00      $655      12/10/2020
               Sugar Camp     IL, DNR, Office of Mines and
 N-6000546     Energy, LLC             Minerals                 Reclamation    $33,670.00      $842      12/10/2020



                                                               25
Doc#: US1:13281158v7
Case 20-41308          Doc 9       Filed 03/10/20 Entered 03/10/20 03:37:37                           Main Document
                                               Pg 26 of 28


INIC Bond                                                                      Bond                       Expiration
Number        Debtor         Obligee/Beneficiary              Bond Type        Amount          Premium    Date
               Sugar Camp     IL, DNR, Office of Mines and
 N-6000545     Energy, LLC             Minerals                Reclamation       $5,400.00       $135      12/10/2020
               Sugar Camp     IL, DNR, Office of Mines and
 N-6000544     Energy, LLC             Minerals                Reclamation      $17,300.00       $433      12/10/2020
               Sugar Camp         Illinois Environmental           Financial
 N-6000543     Energy, LLC           Protection Agency             Guarantee    $462,786.00     $11,570    12/10/2020
                             Illinois Department of Natural
               Sugar Camp    Resources, Office of Mines and
 N-6000542     Energy, LLC                Minerals             Reclamation     $1,460,400.00    $36,510    12/10/2020
                             Illinois Department of Natural
               Sugar Camp    Resources, Office of Mines and
 N-6000541     Energy, LLC                Minerals             Reclamation      $49,003.00       $1,225    12/10/2020
                             Illinois Department of Natural
               Sugar Camp    Resources, Office of Mines and
 N-6000540     Energy, LLC                Minerals             Reclamation      $57,800.00       $1,445    12/10/2020
                             Illinois Department of Natural
               Sugar Camp    Resources, Office of Mines and
 N-6000539     Energy, LLC                Minerals             Reclamation      $19,760.00       $494      12/10/2020
                             Illinois Department of Natural
               Sugar Camp    Resources, Office of Mines and
 N-6000538     Energy, LLC                Minerals             Reclamation      $70,400.00       $1,760    12/10/2020
                             Illinois Department of Natural
               Sugar Camp    Resources, Office of Mines and
 N-6000537     Energy, LLC                Minerals             Reclamation      $70,200.00       $1,755    12/10/2020
               Sugar Camp         Illinois Environmental           Financial
 N-6000536     Energy, LLC           Protection Agency             Guarantee    $462,786.00     $11,570    12/10/2020
                             Illinois Department of Natural
               Sugar Camp    Resources, Office of Mines and
 N-6000535     Energy, LLC                Minerals             Reclamation      $48,080.00       $1,202    12/10/2020
                             Illinois Department of Natural
               Sugar Camp    Resources, Office of Mines and
 N-6000534     Energy, LLC                Minerals             Reclamation      $49,000.00       $1,225    12/10/2020
                             Illinois Department of Natural
               Sugar Camp    Resources, Office of Mines and
 N-6000533     Energy, LLC                Minerals             Reclamation       $7,900.00       $198      12/10/2020
                             Illinois Department of Natural
               Sugar Camp    Resources, Office of Mines and
 N-6000532     Energy, LLC                Minerals             Reclamation      $66,420.00       $1,661    12/10/2020
                             Illinois Department of Natural
               Sugar Camp    Resources, Office of Mines and
 N-6000531     Energy, LLC                Minerals             Reclamation      $22,800.00       $570      12/10/2020
                             Illinois Department of Natural
               Sugar Camp    Resources, Office of Mines and
 N-6000530     Energy, LLC                Minerals             Reclamation      $68,860.00       $1,722    12/10/2020
                             Illinois Department of Natural
               Sugar Camp    Resources, Office of Mines and
 N-6000529     Energy, LLC                Minerals             Reclamation      $69,840.00       $1,746    12/10/2020
                             Illinois Department of Natural
               Sugar Camp    Resources, Office of Mines and
 N-6000528     Energy, LLC                Minerals             Reclamation      $23,500.00       $588      12/10/2020
                             Illinois Department of Natural
               Sugar Camp    Resources, Office of Mines and
 N-6000527     Energy, LLC                Minerals             Reclamation      $58,500.00       $1,463    12/10/2020
                             Illinois Department of Natural
               Sugar Camp    Resources, Office of Mines and
 N-6000526     Energy, LLC                Minerals             Reclamation      $80,240.00       $2,006    12/10/2020
                             Illinois Department of Natural
               Sugar Camp    Resources, Office of Mines and
 N-6000525     Energy, LLC                Minerals             Reclamation      $46,200.00       $1,155    12/10/2020
                             Illinois Department of Natural
               Sugar Camp    Resources, Office of Mines and
 N-6000524     Energy, LLC                Minerals             Reclamation      $43,100.00       $1,078    12/10/2020
                             Illinois Department of Natural
               Sugar Camp    Resources, Office of Mines and
 N-6000523     Energy, LLC                Minerals             Reclamation      $288,377.00      $7,209    12/10/2020



                                                              26
Doc#: US1:13281158v7
Case 20-41308           Doc 9       Filed 03/10/20 Entered 03/10/20 03:37:37                              Main Document
                                                Pg 27 of 28


INIC Bond                                                                         Bond                         Expiration
Number        Debtor          Obligee/Beneficiary               Bond Type         Amount           Premium     Date
                               Illinois Department of Natural
               Sugar Camp     Resources, Office of Mines and
 N-6000522     Energy, LLC                Minerals               Reclamation       $13,300.00        $333       12/10/2020
                               Illinois Department of Natural
               Sugar Camp     Resources, Office of Mines and
 N-6000521     Energy, LLC                Minerals               Reclamation       $101,470.00       $2,537     12/10/2020
                               Illinois Department of Natural
               Sugar Camp     Resources, Office of Mines and
 N-6000520     Energy, LLC                Minerals               Reclamation       $50,100.00        $1,253     12/10/2020
                               Illinois Department of Natural
               Sugar Camp     Resources, Office of Mines and
 N-6000519     Energy, LLC                Minerals               Reclamation        $7,000.00        $175       12/10/2020
               Sugar Camp       Dept of the Army, St. Louis
 N-6000518     Energy, LLC      District Corps of Engineers      Reclamation       $467,485.00      $11,687     12/10/2020
               Sugar Camp      IL, DNR, Office of Mines and
 N-6000517     Energy, LLC              Minerals                 Reclamation       $23,800.00        $595       12/10/2020
               Sugar Camp      IL, DNR, Office of Mines and                                          $6,280
 N-6000516     Energy, LLC              Minerals                 Reclamation       $251,200.00                  12/10/2020
               Sugar Camp     IL, DNR, Office of Mines and
 N-6000515                                                       Reclamation      $16,481,266.00
               Energy, LLC               Minerals                                                   $412,032    12/10/2020
                              Illinois Department of Natural
               Sugar Camp     Resources, Office of Mines and                                         $4,048
 N-6000514     Energy, LLC               Minerals                Reclamation       $161,900.00                  12/10/2020
                              Illinois Department of Natural
               Sugar Camp     Resources, Office of Mines and                       $40,600.00
 N-6000513     Energy, LLC               Minerals                Reclamation                         $1,015     12/10/2020
                              Illinois Department of Natural
               Sugar Camp     Resources, Office of Mines and
 N-6000512     Energy, LLC               Minerals                Reclamation      $1,015,423.00     $25,386     12/10/2020
                              Illinois Department of Natural
               Sugar Camp     Resources, Office of Mines and
 N-6000511     Energy, LLC               Minerals                Reclamation      $7,125,800.00     $178,145    12/10/2020
                              Illinois Department of Natural
               Sugar Camp     Resources, Office of Mines and
 N-6000510     Energy, LLC               Minerals                Reclamation       $33,900.00        $848       12/10/2020
                                                                  Individual
                                   Illinois Department of        Utility Permit
 N-6000509    Savatran, LLC             Transportation               Bond          $50,000.00        $1,250     12/10/2020
                                                                 Performance
 N-6000508    Savatran, LLC          Eastern Township               Bond           $160,000.00       $4,000     12/10/2020
                 M Class
              Mining Health
                Protection     Jeffrey Watkins and Katelynn
 N-6000507         Plan                  Watkins                 Appeal Bond      $1,310,958.00     $32,774     12/10/2020
                Hillsboro          Illinois Department of
 N-6000506     Energy, LLC              Transportation           Reclamation        $5,000.00        $125       12/10/2020
                              Illinois Department of Natural
                Hillsboro     Resources, Office of Mines and
 N-6000505     Energy, LLC                 Minerals              Reclamation       $33,200.00        $830       12/10/2020
                              Illinois Department of Natural
                Hillsboro     Resources, Office of Mines and
 N-6000504     Energy, LLC                 Minerals              Reclamation        $2,330.00        $125       12/10/2020
                              Illinois Department of Natural
                Hillsboro     Resources, Office of Mines and
 N-6000503     Energy, LLC                 Minerals              Reclamation        $5,500.00        $138       12/10/2020

                Hillsboro          Illinois Department of                                                       12/10/2020
 N-6000502     Energy, LLC              Transportation               Road          $408,590.00      $10,215
                              Illinois Department of Natural
                Hillsboro     Resources, Office of Mines and                                                    12/10/2020
 N-6000501     Energy, LLC                 Minerals              Reclamation       $16,150.00        $404
                              Illinois Department of Natural
                Hillsboro     Resources, Office of Mines and                                         $2,019     12/10/2020
 N-6000500     Energy, LLC                 Minerals              Reclamation       $80,750.00



                                                                27
Doc#: US1:13281158v7
Case 20-41308           Doc 9       Filed 03/10/20 Entered 03/10/20 03:37:37                             Main Document
                                                Pg 28 of 28


INIC Bond                                                                        Bond                         Expiration
Number        Debtor          Obligee/Beneficiary               Bond Type        Amount          Premium      Date
                               Illinois Department of Natural
                Hillsboro
 N-6000499                    Resources, Office of Mines and     Reclamation       $28,500.00
               Energy, LLC
                                          Minerals                                                  $613       12/10/2020
                               Illinois Department of Natural
                Hillsboro     Resources, Office of Mines and
 N-6000498     Energy, LLC                Minerals               Reclamation       $25,200.00       $630       12/10/2020
                               Illinois Department of Natural
                Hillsboro     Resources, Office of Mines and
 N-6000497     Energy, LLC                Minerals               Reclamation     $6,701,424.00    $167,536     12/10/2020
                Hillsboro          Illinois Department of
 N-6000496     Energy, LLC              Transportation                 Road       $157,150.00      $3,929      12/10/2020
                Hillsboro      Illinois Department of Natural
 N-6000495     Energy, LLC               Resources               Reclamation     $1,723,050.00     $43,076     12/10/2020
                Hillsboro     Illinois Department of Natural
 N-6000494     Energy, LLC              Resources                Reclamation     $2,617,318.00     $65,433     12/10/2020
                              Illinois Department of Natural
                Hillsboro     Resources, Office of Mines and
 N-6000493     Energy, LLC               Minerals                Reclamation       $5,900.00        $148       12/10/2020
                              Illinois Department of Natural
                Hillsboro     Resources, Office of Mines and
 N-6000492     Energy, LLC               Minerals                Reclamation      $218,340.00      $5,459      12/10/2020
                              Illinois Department of Natural
                Hillsboro     Resources, Office of Mines and
 N-6000491     Energy, LLC               Minerals                Reclamation      $694,458.00      $17,361     12/10/2020
                Hillsboro                                        Performance
 N-6000490     Energy, LLC       EJ Water Company, LLC              Bond           $25,000.00       $625       12/10/2020
                Hillsboro                                        Performance
 N-6000489     Energy, LLC        East Fork Township, IL            Bond          $100,000.00      $2,500      12/10/2020
                Hillsboro                                        Performance
 N-6000488     Energy, LLC         City of Hillsboro, IL            Bond          $100,000.00      $2,500      12/10/2020
                Hillsboro     Illinois Department of Natural       Financial
 N-6000487     Energy, LLC              Resources                Security Bond     $25,000.00       $625       12/10/2020
                              Illinois Department of Natural
                Hillsboro     Resources, Office of Mines and
 N-6000486     Energy, LLC               Minerals                Reclamation       $65,340.00      $1,634      12/10/2020
                              Illinois Department of Natural
                Hillsboro     Resources, Office of Mines and
 N-6000485     Energy, LLC               Minerals                Reclamation       $29,800.00       $745       12/10/2020
                              Illinois Department of Natural
                Hillsboro     Resources, Office of Mines and
 N-6000484     Energy, LLC               Minerals                Reclamation       $92,350.00      $2,309      12/10/2020
                              Illinois Department of Natural
                Hillsboro     Resources, Office of Mines and
 N-6000483     Energy, LLC               Minerals                Reclamation      $503,500.00      $12,588     12/10/2020
                              Illinois Department of Natural
                Hillsboro     Resources, Office of Mines and
 N-6000482     Energy, LLC               Minerals                Reclamation      $251,440.00      $6,286      12/10/2020
                              Illinois Department of Natural
               Sugar Camp     Resources, Office of Mines and
 M-6000826     Energy, LLC               Minerals                Reclamation       $10,960.00       $274        10/4/2020
               Sugar Camp          Illinois Environmental            Financial
SUR0028500     Energy, LLC            Protection Agency              Guarantee    $462,786.00      $9,256       8/25/2020
                Hillsboro                                        Performance
SUR0047513    Energy, LLC         East Fork Township, IL            Bond          $100,000.00      $2,000       6/5/2020
                M Class
              Mining Health
               Protection
                  Plan         Jeffrey Watkins and Katelynn
SUR0049495                               Watkins                 Appeal Bond     $1,310,958.00     $32,774      8/10/2020

                                                                Total            $99,796,540     $2,493,169




                                                                28
Doc#: US1:13281158v7
